COMPUTER SCIENCES CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I

Purpose

          The purpose of this Supplemental Executive Retirement Plan
("Supplemental Plan") is to provide retirement benefits to designated officers
and key executives of Computer Sciences Corporation (the "Company") in addition
to retirement benefits that may be payable under the Computer Sciences
Corporation Employee Pension Plan, and in addition to any other retirement plan
(other than the social security system to the extent provided herein) under
which benefits may be payable with respect to such person.

          It is intended that this Supplemental Plan be a plan "for a select
group of management or highly compensated employees" as set forth in Section
201(2) of the Employee Retirement Income Security Act of 1974.

          Subject to Article X hereof, benefits under this Supplemental Plan
shall be payable solely from the general assets of the Company and no
Participant or other person shall be entitled to look to any source for payment
of such benefits other than the general assets of the Company.

ARTICLE ll

Effective Date/Restatement Date

          The Supplemental Plan was effective as of September 1, 1985. It is
hereby amended and restated effective December 9, 2002.

ARTICLE lll

Participants

          No person shall be a Participant in this Supplemental Plan unless (a)
such individual is specifically designated as such in a written instrument
executed by the Chief Executive Officer of the Company (the "Chief Executive
Officer"), and (b) such individual has consented to be governed by the terms of
this Supplemental Plan by execution of a written instrument in form satisfactory
to the Company.

          A person shall cease to be a Participant in this Supplemental Plan in
the event of (a) a Plan amendment having such effect, or (b) the occurrence of
an event described in this Supplemental Plan which terminates such
participation, or (c) prior to a Change in Control (as hereinafter defined), the
Chief Executive Officer notifies such person, in writing, of the discontinuance
of such person's participation pursuant to Article XVIII of this Supplemental
Plan. In determining whether any person shall commence or cease to be a
Participant herein, the Chief Executive Officer, acting in such capacity, shall
have complete and unfettered discretion.

ARTICLE IV

Retirement Benefits

          The amount of retirement benefit payable to each Participant upon
Separation from Service (as defined in paragraph (d) below) shall be as
determined in this Article IV, except as otherwise provided in Articles XIX, XX
and XXI.

          (a)     A Participant who is entitled to receive a benefit under the
Computer Sciences Corporation Employee Pension Plan ("Pension Plan"), shall be
entitled to receive his Excess Benefit under this Supplemental Plan. The Excess
Benefit is the additional monthly amount which the Participant would otherwise
be entitled to receive under the Pension Plan as if the Participant had not
elected to defer salary under the Company's Deferred Compensation Plan and had
elected the normal form of life annuity payment option under the Pension Plan
except for the limitations imposed by Sections 401(a)(17) and 415 of the
Internal Revenue Code, as amended, less any benefits provided for under Appendix
M of the Pension Plan. In addition to the benefit described in this paragraph
(a), a benefit as described in paragraph (b) following shall be payable to the
Participant.

          (b)     Each Participant, upon Separation from Service on or after
attainment of age sixty-two (62) (the "Retirement Date"), shall receive an
amount as determined under this paragraph (b) which is payable monthly in the
form of a life annuity. The amount payable shall be equal to one-twelfth (1/12)
of fifty percent (50%) of the Participant's Average Base Salary Rate (as defined
in paragraph (d) below) reduced by the amount determined under paragraph (c)
below and, as applicable, paragraph (e) below.

          (c)     The amount determined under this paragraph (c) shall generally
be equal to the primary social security benefit paid or payable to the
Participant at the time benefits commence under this Supplemental Plan, whether
or not the Participant is denied social security benefits because of other
income or voluntarily forgoes social security income. However, where a
Participant commences to receive benefits under this Supplemental Plan prior to
attaining the minimum age (the "Minimum Social Security Age") at which he will
be entitled to commence receiving social security benefits (currently age
sixty-two (62)), his benefits under this Plan shall be reduced by the amount of
social security benefits it is estimated he would be entitled to receive
monthly. The estimated social security benefit will be calculated based on the
Participant's compensation through his Separation from Service date as though he
were the Minimum Social Security Age on such date, and in accordance with social
security rules in effect at the time of his Separation from Service.

          (d)     The term "Base Salary Rate" means the annual salary rate of a
Participant exclusive of overtime, bonus, incentive or any other type of special
compensation. The term "Average Base Salary Rate" means the average of the
highest three (3) of the last five (5) Base Salary Rates of a Participant which
are the Base Salary Rates in effect on his Retirement Date and on the same day
and month for each of the four (4) years (or the period of Continuous Service if
fewer than four (4) years) immediately preceding the Retirement Date. If the
period of Continuous Service as of a Participant's Retirement Date is (i) less
than two years but more than one year, "Average Base Salary Rate" means the
average of the Base Salary Rate on his Retirement Date and on the same day and
month of the immediately preceding year, or (ii) less than one year, "Average
Base Salary Rate" means the Base Salary Rate on his Retirement Date.

          Unless otherwise determined in writing with respect to a Participant
by the Chief Executive Officer, the term "Continuous Service" means the period
of service without interruption of a person commencing as of the date of hire of
such person by the Company or an Affiliate and ending on the date of separation
from service for any reason from the Company and all Affiliates ("Separation
from Service"). The term "Affiliate" means a corporation or other entity of
which fifty-one percent (51%) or more of the capital stock or capital or profits
interest (in the case of a noncorporate entity) is directly or indirectly owned
by the Company. A medical leave of absence not exceeding twelve (12) months
authorized by a Company written policy or any other leave of absence authorized
by a Company written policy or approved in writing by the Chief Executive
Officer shall not be deemed an interruption in Continuous Service or a
Separation from Service.

          In the event the Company acquires a corporation or other entity
("Acquisition"), and any employee of the Acquisition, by written determination
of the Chief Executive Officer of the Company, becomes a Participant in the
Supplemental Plan, such Participant's period of Continuous Service shall
commence no sooner than the date the Acquisition becomes an Affiliate of the
Company unless the Company's Chief Executive Officer otherwise determines and so
confirms in writing.

          (e)     If upon Separation from Service on or after attaining age
sixty-two (62), or upon the granting of a special early separation benefit
pursuant to paragraph (b) of Article V, a Participant has fewer than twelve (12)
years of Continuous Service, the benefit otherwise payable under this
Supplemental Plan shall be proportionately reduced, except for the benefit
payable under paragraph (a) of this Article IV which shall not be reduced. By
way of example, if a Participant otherwise entitled to benefits hereunder
commencing at age sixty-two (62) has completed only ten (10) years of Continuous
Service upon attainment of age sixty-two (62), such Participant's benefit shall
be 10/12, or 83.33%, of the benefit otherwise payable hereunder.

          Unless expressly determined to the contrary in writing by the Chief
Executive Officer, no period of service completed by a person after attainment
of age sixty-five (65) and no adjustment to any person's Base Salary Rate which
occurs after attainment of age sixty-five (65) shall be taken into account in
computing benefits hereunder.

ARTICLE V

Eligibility for Benefits

          (a)     Except as otherwise provided in paragraph (a) of Article IV,
and in paragraph (b) of this Article V, and in Articles VII, IX and X:

 

(i)

Participants shall become eligible to commence receiving retirement benefits
under this Supplemental Plan after Separation from Service on or after attaining
age sixty-two (62) and such benefits shall be calculated in accordance with the
provisions of Article IV;

 

(ii)

no Participant in this Supplemental Plan shall have any vested interest in or
right to receive a benefit hereunder until attainment of the age of sixty-two
(62); and

 

(iii)

unless otherwise determined in writing by the Chief Executive Officer, any
interruption in the Continuous Service of a Participant herein prior to the
attainment of age sixty-two (62) shall terminate the participation in this
Supplemental Plan of such Participant, and no benefit shall be payable to or
with respect to such Participant.

          (b)     In the sole and unfettered discretion of the Chief Executive
Officer, a Participant whose Separation from Service occurs prior to attainment
of age sixty-two (62) may qualify for a special early separation benefit,
payable monthly as calculated in accordance with the provisions of Article IV,
except as follows:

 

(i)

For purposes of determining the Participant's Base Salary Rate, the Average Base
Salary Rate and the number of years of Continuous Service completed by the
Participant, the Participant's date of Separation from Service shall apply
instead of the date of the Participant's attainment of age sixty-two (62); and

 

(ii)

For each twelve (12) month period by which the date of commencement of the
Participant's benefit precedes the Participant's sixty-second (62nd) birthday,
the benefit otherwise payable shall be reduced by five percent (5%), except for
the benefit payable under paragraph (a) of Article IV which shall not be
reduced. Proportionate fractional reduction shall be used for periods of fewer
than twelve (12) months.


ARTICLE Vl

Form of Benefit Payments

          (a)     Except as provided in Articles Vll and XIX, benefits payable
based on the calculations in Article IV of this Supplemental Plan shall be paid
monthly for the life-time of the Participant (unless an optional form is
selected under paragraphs (b) or (c) of this Article Vl). Upon the death of the
Participant, benefits shall continue to be paid to the Participant's spouse for
the lifetime of such spouse at the rate of fifty percent (50%) of Participant's
benefit (and to be calculated without regard to the offset in Section IV(a)
regarding Appendix M of the Pension Plan), provided certain conditions are met.
The conditions of such Spousal Benefit are (1) that the spouse shall be married
to the Participant as of the date of the Participant's Separation from Service
and (2) the spouse shall be no more than five years younger than the
Participant. In the event the spouse is more than five years younger than the
Participant, the Participant may elect to receive benefit payments in the form
of a joint and survivor option as described in paragraph (c) following.

          (b)     Any Participant, who before September 1, 1993 has commenced to
receive benefits and has not made a written election to receive an annuity
pursuant to paragraph (a) preceding or paragraph (c) following, shall be
entitled to one hundred twenty (120) monthly benefit payments in the amount
specified in paragraph (b) of Article IV preceding and a life annuity of the
Excess Benefit as defined in paragraph (a) of Article IV preceding. If a
Participant, who before September 1, 1993, has commenced to receive benefits and
has not made a written election to receive an annuity pursuant to paragraph (a)
preceding or paragraph (c) following, dies after Separation from Service and
before receiving one hundred and twenty (120) monthly benefit payments, the
remainder of the one hundred and twenty (120) monthly benefit payments shall be
made to the Participant's designated beneficiary or, if no such beneficiary is
then living or no such beneficiary can be located, to the Participant's estate.
In the event a Participant has made a written election, prior to September 1,
1993, to receive an annuity pursuant to paragraph (a) preceding or paragraph (c)
following, no benefit shall be payable under this paragraph (b), except that any
Excess Benefit under the Pension Plan, as provided in paragraph (a) of Article
IV, shall be payable at the rate of fifty percent (50%) thereof to the
Participant's spouse.

          (c)     In the event that the Participant's spouse is more than five
years younger than Participant, at any time prior to the later of September 1,
1993 or the commencement of benefits under this Supplemental Plan, a Participant
may, in lieu of receiving benefits in the form described in paragraph (a) of
this Article Vl, elect to receive benefit payments under this Supplemental Plan
in the form of a joint and survivor option providing monthly benefits for the
lifetime of the Participant with a stipulated percentage of such amount
continued after the Participant's death to the spouse to whom the Participant is
married as of the date of the Participant's Separation from Service, for the
lifetime of such spouse. The amount of monthly payments available under this
option shall be determined by reference to factors such as the Participant's
life expectancy, the life expectancy of the Participant's spouse, prior benefits
received under the Supplemental Plan, and the percentage of the Participant's
monthly benefit which is continued after the Participant's death to the
Participant's spouse, so that the value of the joint and survivor option is the
actuarial equivalent of the benefits otherwise payable under paragraph (a) (or
paragraph (b) if the Participant has elected coverage under paragraph (b)
preceding) of this Article Vl inclusive of the Participant and the spousal fifty
percent (50%) survivor benefits, which shall be calculated assuming the
Participant's spouse was exactly five years younger than Participant. In
determining the monthly amount payable under the joint and survivor option with
respect to any Participant, the Company may rely upon such information as it, in
its sole discretion, deems reliable, including but not limited to, the opinion
of an enrolled actuary or annuity purchase rates quoted by an insurance company
licensed to conduct an insurance business in the State of California. The
election of a joint and survivor option is irrevocable after benefit payments
have commenced, and the monthly amount payable during the lifetime of the
Participant shall in no event be adjusted by reason of the death of the
Participant's spouse prior to the death of the Participant, or by reason of the
dissolution of the marriage between the Participant and such spouse, or for any
other reason.

ARTICLE Vll

Pre-Retirement Death Benefits

          In the event of the death of a Participant hereunder during a period
of Continuous Service and participation in this Supplemental Plan, the
beneficiary or the spouse of the Participant shall be entitled to benefits as
provided below in paragraphs (a) and (b):

          (a)     Participant's spouse shall be entitled to a fifty percent
(50%) or the actuarial equivalent spousal benefit (as determined pursuant to
Article Vl, paragraphs (a) or (c), as applicable), attributable to Participant's
Excess Benefit under Article IV (a) above (and to be calculated without regard
to the offset in Article IV(a) regarding Appendix M of the Pension Plan), and
with such spousal benefit to be reduced in an amount equal to any Qualified
Pre-Retirement Survivor Annuity benefit under the Pension Plan relating to
benefits on Appendix M thereof..

          (b)     At the written election of the Participant, either a benefit
under paragraph (i) below or a benefit under paragraph (ii) below shall be paid
by the Company. Such election shall be signed by the Participant and notarized
and, if the Participant is married at the time of election, the election must
also be signed by the Participant's spouse and notarized. The latest election on
file in the Company's records shall be controlling.

 

(i)

A lump sum death benefit shall be payable by the Company to the Participant's
designated beneficiary or, if no such beneficiary is then living or no such
beneficiary can be located, to the Participant's estate. The amount of such
death benefit shall be two (2) times the Participant's Base Salary Rate in
effect on the date of the Participant's death. On the written request of a
beneficiary but subject to the approval in writing of the Chief Executive
Officer, the amount payable under this paragraph (b)(i) may be paid to a
beneficiary in monthly or other installments over a period not exceeding one
hundred and twenty (120) months.

 

(ii)

Participant's spouse shall receive a spousal fifty percent (50%) or the
actuarial equivalent spousal benefit (as determined pursuant to Article Vl,
paragraphs (a) or (c), as applicable), attributable to Participant's benefit
under Article IV(b) above. In the event a Participant is not married at the time
of Participant's death and the Participant has elected the fifty percent (50%)
spousal benefit, a lump sum death benefit shall be payable in accordance with
paragraph (b)(i) preceding.

          No benefits shall be payable under this Article Vll if the
Participant's death occurs as a result of an act of suicide within twenty-five
(25) months after commencement of participation in this Supplemental Plan.

ARTICLE Vlll

No Disability Benefits

          No disability benefit is payable under this Supplemental Plan.

ARTICLE IX

Right to Amend, Modify, Suspend or Terminate Plan

          By action of the Company's Board of Directors, the Company may amend,
modify, suspend or terminate this Supplemental Plan without further liability to
any employee or former employee or any other person. Notwithstanding the
preceding sentence:

          (a)     this Supplemental Plan may not be amended, modified, suspended
or terminated as to a Participant whose Separation from Service has occurred and
who is entitled to receive or has commenced to receive benefits under this
Supplemental Plan, without the express written consent of such Participant or,
if deceased, such Participant's designated beneficiary or, if no beneficiary is
then living or if no beneficiary can be located, such Participant's legal
representative; and

          (b)     following a Change in Control (as defined in Article X), this
Supplemental Plan may not be amended, modified, suspended or terminated as to
any Participant who was a Participant prior to such Change in Control, without
the express written consent of such Participant.

ARTICLE X

Change in Control

          The term "Change in Control" means, after the effective date of this
Supplemental Plan, (a) the acquisition by any person, entity or group (as
defined in Section 13(d)3 of the Securities Exchange Act of 1934, as amended) as
beneficial owner, directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
then outstanding securities of the Company, (b) a change during any period of
two (2) consecutive years of a majority of the Board of Directors as constituted
as of the beginning of such period, unless the election of each director who was
not a director at the beginning of such period was approved by vote of at least
two-thirds of the directors then in office who were directors at the beginning
of such period, (c) a sale of substantially all of the property and assets of
the Company, (d) a merger, consolidation, reorganization or other business
combination to which the Company is a party and the consummation of which
results in the outstanding voting securities of the Company being exchanged for
or converted into cash, property and/or securities not issued by the Company,
(e) a merger, consolidation, reorganization or other business combination to
which the Company is a party and the consummation of which does not result in
the outstanding voting securities of the Company being exchanged for or
converted into cash, property and/or securities not issued by the Company,
provided that the outstanding voting securities of the Company immediately prior
to such business combination (or, if applicable, the securities of the Company
into which such voting securities are converted as a result of such business
combination) represent less than 50% of the voting power of the Company
immediately following such business combination, or (f) any other event
constituting a change in control of the Company for purposes of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934.

          In the event a Participant who was a Participant as of the date of a
Change in Control either (a) has an involuntary Separation from Service for any
reason (which, for purposes of this Article X, shall include a voluntary
Separation from Service for Good Reason, as hereinafter defined) within
thirty-six full calendar months following such Change in Control, or (b) has a
voluntary Separation from Service for any reason other than Good Reason
(including the death of the Participant) more than twelve (12) full calendar
months after, but within thirty-six (36) full calendar months following, such
Change in Control, such Participant shall be entitled to receive immediately
upon such Separation from Service benefits hereunder in accordance with Articles
IV, Vl and Vll, as applicable, without regard to approval by the Chief Executive
Officer or any other person(s). Such benefits shall be calculated as if, on the
date of such Separation from Service, the Participant (i) had completed a number
of years of Continuous Service equal to the greater of twelve (12) or the actual
number of years of his or her Continuous Service, and (ii) had attained an age
equal to the greater of sixty-two (62) or his or her actual age.

          For purposes of this Supplemental Plan, a Participant's voluntary
Separation from Service shall be deemed to be for "Good Reason" if it occurs
within six months of any of the following without the Participant's express
written consent:

          (a)     a substantial change in the nature, or diminution in the
status, of the Participant's duties or position from those in effect immediately
prior to the Change in Control;

          (b)     a reduction by the Company in the Participant's annual base
salary as in effect on the date of a Change in Control or as in effect
thereafter if such compensation has been increased and such increase was
approved prior to the Change in Control;

          (c)     a reduction by the Company in the overall value of benefits
provided to the Participant, as in effect on the date of a Change in Control or
as in effect thereafter if such benefits have been increased and such increase
was approved prior to the Change in Control (as used herein, "benefits" shall
include all profit sharing, retirement, pension, health, medical, dental,
disability, insurance, automobile, and similar benefits);

          (d)     a failure to continue in effect any stock option or other
equity-based or non-equity based incentive compensation plan in effect
immediately prior to the Change in Control, or a reduction in the Participant's
participation in any such plan, unless the Participant is afforded the
opportunity to participate in an alternative incentive compensation plan of
reasonably equivalent value;

          (e)     a failure to provide the Participant the same number of paid
vacation days per year available to him prior to the Change in Control, or any
material reduction or the elimination of any material benefit or perquisite
enjoyed by the Participant immediately prior to the Change in Control;

          (f)     relocation of the Participant's principal place of employment
to any place more than 35 miles from the Participant's previous principal place
of employment;

          (g)     any material breach by the Company of any stock option or
restricted stock agreement; or

          (h)     conduct by the Company, against the Participant's volition,
that would cause the Participant to commit fraudulent acts or would expose the
Participant to criminal liability;

provided

that for purposes of clauses (b) through (e) above, "Good Reason" shall not
exist (A) if the aggregate value of all salary, benefits, incentive compensation
arrangements, perquisites and other compensation is reasonably equivalent to the
aggregate value of salary, benefits, incentive compensation arrangements,
perquisites and other compensation as in effect immediately prior to the Change
in Control, or as in effect thereafter if the aggregate value of such items has
been increased and such increase was approved prior to the Change in Control, or
(B) if the reduction in aggregate value is due to reduced performance by the
Company, the business unit of the Company for which the Participant is
responsible, or the Participant, in each case applying standards reasonably
equivalent to those utilized by the Company prior to the Change in Control.



          Not later than the occurrence of a Change in Control, the Company
shall cause to be transferred to a grantor trust described in Section 671 of the
Internal Revenue Code, assets equal in value to all accrued obligations under
this Supplemental Plan as of one day following a Change in Control, in respect
of both active employees of the Company and retirees as of that date. Such trust
by its terms shall, among other things, be irrevocable. The value of liabilities
and assets transferred to the trust shall be determined by one or more
nationally recognized firms qualified to provide actuarial services as described
in Section 4 of the Computer Sciences Corporation Severance Plan for Senior
Management and Key Employees. The establishment and funding of such trust shall
not affect the obligation of the Company to provide supplemental pension
payments under the terms of this Supplemental Plan to the extent such benefits
are not paid from the trust.

ARTICLE Xl

No Assignment

          Benefits under this Supplemental Plan may not be assigned or alienated
and shall not be subject to the claims of any creditor.

ARTICLE Xll

Administration

          This Supplemental Plan shall be administered by the Chief Executive
Officer or by such other person or persons to whom the Chief Executive Officer
may delegate functions hereunder. With respect to all matters pertaining to this
Supplemental Plan, the determination of the Chief Executive Officer or his
designated delegate shall be conclusive and binding. The Chief Executive Officer
shall be eligible to participate in this Supplemental Plan in the same manner as
any other employee; provided, however, that the designation of the Chief
Executive Officer as a Participant and any other action provided herein with
respect to the Chief Executive Officer's participation shall be taken by the
Compensation Committee of the Board of Directors of the Company.

ARTICLE Xlll

Release

          In connection with any benefit or benefit payment under this
Supplemental Plan, or the designation of any beneficiary or any election or
other action taken or to be taken under the Supplemental Plan by any Participant
or any other person, the Company, acting through its Chief Executive Officer or
his delegate, may require such consents or releases as are reasonable under the
circumstances, and further may require any such designation, election or other
action to be in writing and in form reasonably satisfactory to the Chief
Executive Officer or his delegate.

ARTICLE XIV

No Waiver

          The failure of the Company, the Chief Executive Officer or any other
person acting on behalf thereof to demand a Participant or other person claiming
rights with respect to a Participant to perform any act which such person is or
may be required to perform hereunder shall not constitute a waiver of such
requirement or a waiver of the right to require such act. The exercise of or
failure to exercise any discretion reserved to the Company, its Chief Executive
Officer or his delegate, to grant or deny any benefit to any Participant or
other person under this Supplemental Plan shall in no way require the Company,
its Chief Executive Officer or his delegate to similarly exercise or fail to
exercise such discretion with respect to any other Participant.

ARTICLE XV

No Contract

          This Supplemental Plan is strictly a voluntary undertaking on the part
of the Company and, except with respect to the obligations of the Company upon
and following a Change in Control, which shall be absolute and unconditional,
shall not be deemed to constitute a contract or part of a contract between the
Company (or an Affiliate) and any employee or other person, nor shall it be
deemed to give any employee the right to be retained for any specified period of
time in the employ of the Company (or an Affiliate) or to interfere with the
right of the Company (or an Affiliate) to discharge or retire any employee at
any time, nor shall this Supplemental Plan interfere with the right of the
Company (or an Affiliate) to establish the terms and conditions of employment of
any employee.

ARTICLE XVI

Indemnification

          The Company shall defend, indemnify and hold harmless the Officers and
Directors of the Company acting in their capacity as such (and not as
Participants herein) from any and all claims, expenses and liabilities arising
out of their actions or failure to act hereunder, excluding fraud or willful
misconduct.

ARTICLE XVII

Claim Review Procedure

          Benefits will be provided to each Participant or beneficiary as
specified in this Supplemental Plan. If such person (a "Claimant") believes that
he has not been provided with benefits due under this Supplemental Plan, then he
may file a request for review under this procedure with the Company's Vice
President of Human Resources or Chief Financial Officer, as the Claimant may
elect, within ninety (90) days after the date he should have received such
benefits. If the Claimant files such a request with the Company's Vice President
of Human Resources or Chief Financial Officer and that claim is denied, in whole
or in part, then, within thirty (30) calendar days after making that request,
the Company's officer with whom the Claimant shall have filed a request for
review shall notify the Claimant of the specific reasons for the denial with
specific references to pertinent Supplemental Plan provisions on which the
denial is based. At that time the Claimant will be advised of his right to
appeal that determination and given a description of any additional material or
information necessary for the Claimant to perfect an appeal, an explanation of
why such material or information is necessary, and an explanation of the
Supplemental Plan's review and appeal procedure.

          A Claimant may appeal from a denial by submitting a written statement
to the Plan Appeal Committee within sixty-five (65) calendar days after
receiving the notice of denial:

          (a)     requesting a review by the Plan Appeal Committee of the claim;

          (b)     setting forth all of the grounds upon which the request for
review is based and any facts in support thereof; and

          (c)     setting forth any issues or comments which the Claimant deems
relevant to the claim.

          The Plan Appeal Committee shall be the Board of Directors of the
Company or its Compensation Committee or any other duly authorized committee
thereof, or any committee appointed by any such committee.

          The Plan Appeal Committee shall act upon an appeal within ninety (90)
days or one hundred eighty (180) days in unusual circumstances, if the Plan
Appeal Committee in its reasonable discretion finds that such unusual
circumstances exist, after the later of its receipt of the appeal or its receipt
of all additional material reasonably requested by the Plan Appeal Committee.
The Plan Appeal Committee shall review the claim and all written materials
submitted by the Claimant, and may require him to submit, within (10) days of
its written notice, such additional facts, documents, or other evidence as the
Plan Appeal Committee in its sole discretion deems necessary or advisable in
making such a review. On the basis of its review, the Plan Appeal Committee
shall make an independent good faith determination with respect to the
Claimant's claim.

          If the Plan Appeal Committee denies a claim in whole or in part, the
Committee shall give the Claimant written notice of its decision setting forth
the specific reasons for the denial and specific references to the pertinent
Supplemental Plan provisions on which its decision was based.

ARTICLE XVIII

Termination of Benefits and Participation

          Prior, but only prior to a Change in Control, the retirement benefits
payable to any Participant under this Supplemental Plan, and the participation
of such Participant in this Supplemental Plan, may be terminated if in the
judgment of the Chief Executive Officer, upon the advice of counsel, such
Participant, directly or indirectly:

          (a)     breaches any obligation to the Company under any agreement
relating to assignment of inventions, disclosure of information or data, or
similar matters; or

          (b)     competes with the Company, or renders competitive services (as
a director, officer, employee, consultant or otherwise) to, or owns more than a
5% interest in, any person or entity that competes with the Company; or

          (c)     solicits, diverts or takes away any person who is an employee
of the Company or advises or induces any employee to terminate his or her
employment with the Company; or

          (d)     solicits, diverts or takes away any person or entity that is a
customer of the Company, or advises or induces any customer or potential
customer not to do business with the Company; or

          (e)     discloses to any person or entity other than the Company, or
makes any use of, any information relating to the technology, know-how,
products, business or data of the Company or its subsidiaries, suppliers,
licensors or customers, including but not limited to the names, addresses and
special requirements of the customers of the Company.

Article XIX

Lump-Sum Acceleration

          (a)     This Article XIX applies to benefits payable under paragraph
(a) of Article IV and under paragraph (b) of Article IV.

          (b)     At any time within three (3) years after the occurrence of a
Change in Control, a Participant or the Participant's Surviving Spouse may elect
to receive a lump sum payment, in an amount determined below, sixty (60) days
after giving written notice of the Participant's desire or the Participant's
Surviving Spouse's desire to receive such lump sum benefit, to the person
designated to administer this Supplemental Plan under Article XII. The date
which is sixty (60) days after the notice is given shall be the "Commencement
Date." The lump sum payment shall be determined in accordance with paragraphs
(c) and (d) of this Article XIX, and then shall be reduced by a penalty equal to
ten percent (10%) of such payment which shall be irrevocably forfeited.

          (c)     The lump sum payment shall equal the lump sum value of the
Participant's (or the Participant's Surviving Spouse's, if applicable) remaining
Benefit as of the Commencement Date. The lump sum value shall be computed by
using the present value basis as is required under Section 417(e) of the
Internal Revenue Code, as amended, at the Commencement Date for determining lump
sums under qualified plans.

          (d)     In calculating the lump sum payment, the Cost of Living
Adjustment called for under Article XXI shall be taken into account as follows:
The Company shall determine the average of the 3 most recent adjustments under
Article XXI (or the 3 most recent adjustments that would have occurred had
Article XXI been in effect for all relevant periods). That average so-determined
shall be deemed to apply for purposes of all future years for purposes of making
the lump sum calculation.

Article XX

Hardship Withdrawal

          (a)     This Article XX applies to benefits payable under paragraph
(a) of Article IV and under paragraph (b) of Article IV, and is applicable only
to Participants who have commenced receiving retirement benefits under this
Supplemental Plan.

          (b)     "Hardship" of a Participant shall mean an unforeseeable
emergency which constitutes a severe financial hardship resulting from any one
or more of the following:

 

(i)

sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in Section 152(a)of the Internal Revenue Code, as amended) of the
Participant;

 

(ii)

loss of the Participant's property due to casualty; or

 

(iii)

any other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant's control.

          (c)     Whether a Participant has incurred a Hardship shall be
determined by the person designated to administer this Supplemental Plan under
Article XII, in his discretion on the basis of all relevant facts and
circumstances and in accordance with nondiscriminatory and objective standards,
uniformly interpreted and consistently applied.

          (d)     A Participant may make a withdrawal from the Participant's
account, in the form of a lump sum, on account of the Participant's Hardship,
only to the extent that the Hardship is not otherwise relievable:

 

(i)

through reimbursement or compensation by insurance or otherwise, or

 

(ii)

by liquidation of the Participant's assets (to the extent that such liquidation
does not itself cause a Hardship).

           (e)     The amount of the lump sum hardship withdrawal shall not
exceed the current lump sum value of the remaining benefits otherwise due
determined immediately prior to the hardship distribution, as determined by
using the methodology described in paragraphs (c) and (d) of Article XIX,
without regard to the penalty provision of paragraph (a) of Article XIX.

          (f)     If a hardship lump sum distribution is made to a Participant,
the amount of future benefits under this Supplemental Plan shall be reduced, as
follows:

 

(i)

First, the current lump sum value of the benefits otherwise due shall be
determined immediately prior to the hardship distribution by using the
methodology described in paragraphs (c) and (d) of Article XIX, without regard
to the penalty provision of paragraph (a) of Article XIX.

 

(ii)

Second, the amount of the lump sum hardship distribution to be made shall be
subtracted from the amount so determined. The resulting net amount is called the
"Resulting Net Value."

 

(iii)

Third, all future benefit payments shall be adjusted downward, to an amount that
has a lump sum present value equal to the Resulting Net Value. Such lump sum
present value shall be calculated using the methodology described in paragraphs
(c) and (d) of Article XIX, without regard to the penalty provision of paragraph
(a) of Article XIX.


          (g)     Participants may request a Hardship withdrawal from either
benefits otherwise payable under paragraph (a) of Article IV or under paragraph
(b) of Article IV, or from benefits payable under both paragraphs (a) and (b).

          (h)     The provisions of this Article XX shall be equally applicable
to Participant's Surviving Spouse.

Article XXI

Cost of Living Adjustment

          (a)     This Article XXI applies to benefits payable on or after
August 13, 2001 under paragraph (b) of Article IV, but does not apply to
benefits payable under paragraph (a) of Article IV.

          (b)     On the first day of each fiscal year of the Company, following
commencement of payment of benefits to the Participant (or that Participant's
Surviving Spouse, as applicable) hereunder, the benefits payable to that
Participant (or that Participant's Surviving Spouse) shall be subject to an
upward adjustment, as follows:

 

(i)

Benefits payable shall be increased by an amount equal to the lesser of (A) the
most recently published annual percent change in the Consumer Price Index (as
defined below), as computed to the nearest one-tenth of one percent (0.1) for
the twelve consecutive reference months of March of the prior calendar year
through and including February of the current calendar year or (B) five percent
(5%).

 

(ii)

Such adjustments, if any, shall be calculated for each year, irrespective of any
other year's adjustment. For example, if the CPI change in four successive years
is 3%, 6%, 7% and 3%, the Company would implement corresponding increases equal
to 3%, 5%, 5% and 3%.

          (c)     The "Consumer Price Index" is "The Consumer Price Index for
All Urban Consumers (CPI-U) for the U.S. City Average for All Items,
1982-84=100" as published by the Bureau of Labor Statistics.

          (d)     In the event that the Bureau of Labor Statistics reissues CPI
data to correct an error in previously published CPI data, any affected benefits
will be recalculated by the Company.

Article XXII

Certain Further Payments By the Company

           (a)     This Article XXII applies to benefits payable under paragraph
(a) of Article IV and under paragraph (b) of Article IV.

          (b)     The Company shall be obligated to make certain further
payments to Participants as set forth in this Article XXII.

          (c)     In the event that any amount or benefit payable to the
Participant by the Company on or after August 13, 2001 pursuant to this
Supplemental Plan (collectively, the "Taxable Benefits") is subject on or after
August 13, 2001 to the tax imposed under Section 3121 of the Internal Revenue
Code, as amended (the "FICA Tax"), or any similar tax that may hereafter be
imposed, the Company shall pay to the Participant at the time specified in
paragraph (d) below, the Tax Reimbursement Payment (as defined below). The "Tax
Reimbursement Payment" is defined as an amount, which when reduced by any FICA
Tax paid by the Participant on the Taxable Benefits (but without reduction for
any Federal, state or local income taxes on such Taxable Benefits), shall be
equal to the amount of any Federal, state or local income taxes payable because
of the inclusion of the Tax Reimbursement Payment in the Participant's adjusted
gross income, by applying the highest applicable marginal rate of Federal, state
and local income taxation, respectively, for the calendar year in which the Tax
Reimbursement Payment is to be made.

          (d)     For purposes of determining the amount of the Tax
Reimbursement Payment, the Participant shall be deemed:

 

(i)

to pay Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made; and

 

(ii)

to pay any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of the Participant's adjusted gross income.)

          (e)     The Tax Reimbursement Payment attributable to a Taxable
Benefit shall be paid to the Participant not more than thirty (30) days
following the incurrence of the FICA Tax. If the amount of such Tax
Reimbursement Payment cannot be finally determined on or before the date on
which payment is due, the Company shall pay to the Participant an amount
estimated in good faith by the Company to be the minimum amount of such Tax
Reimbursement Payment and shall pay the remainder of such Tax Reimbursement
Payment as soon as the amount thereof can be determined.